DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112(f) or 112 (pre-AIA ), Sixth Paragraph
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitation:
“a blood vessel region extraction unit” recited in claim 1, 16 and dependent claims thereafter has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “extracts” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
“a flow velocity vector acquisition unit” recited in claim 1, 16 and dependent claims has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “acquires” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
“a back flow specification unit” recited in claim 1, 16 and dependent claims has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “sets” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
“a display control unit” recited in claim 3 and dependent claims has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “displays” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 3 and dependent claims thereafter has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  


For “a blood vessel region extraction unit” recited in claim 1, 16 and dependent claims thereafter, the specification (0040) discloses the following:
[0040] The blood flow analysis apparatus 1 comprises a central processing unit (CPU), a semiconductor memory, and a storage device such as a hard disk drive or a solid state drive (SSD). The blood flow analysis program according to this embodiment is installed in the storage device and the central processing unit executes the blood flow analysis program such that an image acquisition unit 10, a blood vessel region extraction unit 11, a flow velocity vector acquisition unit 12, a back flow specification unit 13, and a display control unit 14 illustrated in FIG. 1 operate.  

Therefore, “a blood vessel region extraction unit” recited in claim 1, 16 and dependent claims thereafter have been interpreted as being any CPU/software coding or any equivalent structures in light of the specification for the purpose of examination.

For “a flow velocity vector acquisition unit” recited in claim 1, 16 and dependent claims thereafter, the specification (0040) discloses the following:
[0040] The blood flow analysis apparatus 1 comprises a central processing unit (CPU), a semiconductor memory, and a storage device such as a hard disk drive or a solid state drive (SSD). The blood flow analysis program according to this embodiment is installed in the storage device and the central processing unit executes the blood flow analysis program such that an image acquisition unit 10, a blood vessel region extraction unit 11, a flow velocity vector acquisition unit 12, a back flow specification unit 13, and a display control unit 14 illustrated in FIG. 1 operate.  

Therefore, “a flow velocity vector acquisition unit” recited in claim 1, 16 and dependent claims thereafter have been interpreted as being any CPU/software coding or any 

For “a back flow specification unit” recited in claim 1, 16 and dependent claims thereafter, the specification (0040) discloses the following:
[0040] The blood flow analysis apparatus 1 comprises a central processing unit (CPU), a semiconductor memory, and a storage device such as a hard disk drive or a solid state drive (SSD). The blood flow analysis program according to this embodiment is installed in the storage device and the central processing unit executes the blood flow analysis program such that an image acquisition unit 10, a blood vessel region extraction unit 11, a flow velocity vector acquisition unit 12, a back flow specification unit 13, and a display control unit 14 illustrated in FIG. 1 operate.  

Therefore, “a back flow specification unit” recited in claim 1, 16 and dependent claims thereafter have been interpreted as being any CPU/software coding or any equivalent structures in light of the specification for the purpose of examination.

For “a display control unit” recited in claim 3 and dependent claims thereafter, the specification (0040) discloses the following:
[0040] The blood flow analysis apparatus 1 comprises a central processing unit (CPU), a semiconductor memory, and a storage device such as a hard disk drive or a solid state drive (SSD). The blood flow analysis program according to this embodiment is installed in the storage device and the central processing unit executes the blood flow analysis program such that an image acquisition unit 10, a blood vessel region extraction unit 11, a flow velocity vector acquisition unit 12, a back flow specification unit 13, and a display control unit 14 illustrated in FIG. 1 operate.  

Therefore, “a display control unit” recited in claim 3 and dependent claims thereafter have been interpreted as being any CPU/software coding or any equivalent structures in light of the specification for the purpose of examination.


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In re claim 2, it is unclear what the metes and bounds of limitation “there is the back flow in a case in which the integral value does not increase or decrease monotonically” are. It’s unclear what the scope of this limitation is. 
Does it mean: 
a. in one case, when the integral value does not increase monotonically, which could mean when the integral values decrease monotonically, or changes (increase or decrease) non-monotonically, there is a back flow? 
b. in another case, when the integral value does not decrease monotonically, which could mean when the integral values increase monotonically, or changes (increase or decrease), there is a back flow?
c. if the integral value is any random value or non-monotonic, then there is a back flow? 
Isn’t this merely a definition of values to define the case of back flow? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Quantification of chronic aortic regurgitation by vector flow mapping: a novel echocardiographic method, European Journal of Echocardiography (2010) 11, .
In re claims 1, 15-16, Li ‘2010 teaches a blood flow analysis apparatus comprising: a blood vessel region extraction unit that extracts a blood vessel region from a blood vessel image obtained by capturing an image of an object including a blood vessel (fig. 1, abstract, page 120, col. left, para 1; ); 
a flow velocity vector acquisition unit that acquires a flow velocity vector indicating a blood flow velocity and a blood flow direction in the blood vessel region (fig. 1); and 
a back flow specification unit that [sets a central axis which extends in an extension direction of the blood vessel region], integrates a component of the flow velocity vector in a direction of the [central] axis with respect to a time axis to calculate an integral value, and specifies whether there is a blood back flow in the blood vessel region on the basis of a change in the integral value (page 120, col. right, para 1, Vector flow mapping and aortic regurgitation; fig. 1). 
Li ‘2010 fails to teach: sets a central axis which extends in an extension direction of the blood vessel region … use the “central axis” for the integration.
Thavendiranathan ‘2013 teaches sets a central axis which extends in an extension direction of the blood vessel region … use the “central axis” for the integration 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Li ‘2010 to include the features of Thavendiranathan ‘2013 in order to provide more consistent axis for consistent integration on the line. 
In re claim 3, Li ‘2010 teaches further comprising: a display control unit that displays a map image obtained by mapping a portion in which the back flow occurs to a coordinate axis of the blood vessel region on a display unit (fig.1). 
In re claim 4, Li ‘2010 teaches wherein the display control unit generates the map image using the integral value obtained by integrating the flow velocity vector for a predetermined period (fig. 1). 
In re claim 5, Li ‘2010 teaches wherein the predetermined period is a period of one heartbeat (fig. 1, time-flow-curve; page 120, Echocardiography; Reproducibility). 
In re claim 6, Li ‘2010 teaches wherein the display control unit generates the map image in time series whenever the flow velocity vector is integrated in the direction of the time axis and displays the map image as a moving image on the display unit (fig. 1, time-flow-curve; page 120, Echocardiography; Reproducibility; note that it’s inherent that ultrasound echo images can be displayed as a moving image and it’s obvious that it’s standard practice and conventional that ultrasound image can be display as a moving image in order to scan the patient in real-time and provide real-time diagnostics). 

In re claim 8, Li ‘2010 teaches wherein the display control unit displays information of an amount of the back flow on the display unit on the basis of the integral value. 
In re claims 9-10, Li ‘2010 teaches wherein the display control unit displays an index indicating a blood flow other than the map image on the display unit; wherein the index indicating the blood flow is the flow velocity vector, a flow line, or a path line (fig. 1). 
In re claim 11, Thavendiranathan ‘2013 teaches wherein the back flow specification unit calculates the integral value for each voxel or each group of a plurality of voxels in the blood vessel region (abstract, page 126, col. right, para 5, Automated Measurement of 3D PISA, fig. 2). 
In re claim 13, Li ‘2010 teaches wherein the flow velocity vector acquisition unit acquires the flow velocity vector on the basis of a three-dimensional blood vessel image captured in time series or a three-dimensional blood vessel image captured at any point of time (page 122, col. right, para 1; col. 124, col. left, para 2). 
In re claim 14, Li ‘2010 teaches wherein the flow velocity vector acquisition unit acquires the flow velocity vector, using a computational fluid dynamics model for the blood vessel region, a three-dimensional cine phase contrast magnetic resonance method, or a three-dimensional ultrasound image (page 122, col. right, para 1). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li ‘2010 and Thavendiranathan ‘2013 in view of Garcia et al. (Estimating cardiac output. Utility in the clinical practice. Available invasive and non-invasive monitoring, Medicina Intensiva (English Edition), Volume 35, Issue 9, 2011, Pages 552-561, ISSN 2173-5727, hereinafter Garcia ‘2011).
In re claim 12, over Li ‘2010 and Thavendiranathan ‘2013 fail to teach wherein the back flow specification unit calculates the integral value for each cross section that is orthogonal to a direction of the central axis of the blood vessel region (note that Li ‘2010 teaches SV = cross-sectional area x VTI, but fail to state each cross section that is orthogonal to a direction of the central axis of the blood vessel region).
Garcia ‘2011 teaches wherein the back flow specification unit calculates the integral value for each cross section that is orthogonal to a direction of the central axis of the blood vessel region (fig. 6 page 558, col. left to right, Physical Principles).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Li ‘2010 to include the features of Thavendiranathan ‘2013 in order to provide more consistent axis for consistent integration on the line, and to include the features of Garcia ‘2011 in order to calculate cardiac output and stroke volume. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/Primary Examiner, Art Unit 3793